           Case 1:18-cv-05480-LAP-KHP Document 65 Filed 03/31/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK                                       03/31/2021


 EDWARD LEA, et al.,                               Case No. 1:18-cv-05480-LAP-KHP

                         Plaintiffs,               Honorable Katharine H. Parker

                v.

 TAL EDUCATION GROUP, et al.,

                         Defendants.


                     STIPULATION AND PROPOSED PROTECTIVE ORDER

       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:

           1.    Counsel for any party or non-party may designate any document or information,
                 in whole or in part, as confidential if counsel determines, in good faith, that such
                 designation is necessary to protect the interests of the client in information that is
                 proprietary, a trade secret or otherwise sensitive non-public information
                 (“Confidential Information”).

                 a. For information in documentary form (e.g., paper or electronic documents, but
                    excluding transcripts of depositions or other pretrial or trial proceedings), that
                    the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
                    (hereinafter “CONFIDENTIAL legend”) to each page that contains material
                    the producing party or non-party deems confidential.
                 b. A party or non-party that makes original documents available for inspection
                    need not designate them for protection until after the inspecting party has
                    indicated which documents it would like copied and produced. During the
                    inspection and before the designation, all of the material made available for
                    inspection shall be deemed “CONFIDENTIAL.” After the inspecting party
                    has identified the documents it wants copied and produced, the producing
                    party or non-party must determine which documents, or portions thereof,
                    qualify for protection under this Order. Then, before producing the specified
                    documents, the producing party or non-party must affix the
                    “CONFIDENTIAL” legend to each page that contains material deemed
                    confidential.



667568.1
           Case 1:18-cv-05480-LAP-KHP Document 65 Filed 03/31/21 Page 2 of 7




                 c. With respect to any electronic document produced in native file format, the
                    producing party or non-party shall designate such confidential document by
                    (1) naming such file with a number consistent with the numbering scheme
                    used by that producing person for production of paper or image documents;
                    (2) producing a slip sheet bearing the number corresponding to the name of
                    the file, which sheet shall state “DOCUMENT PRODUCED IN NATIVE
                    FILE FORMAT” and shall bear the legend “Confidential”; and (3) labeling
                    any disk or other electronic medium on which such file is contained as
                    “Confidential.”
                 d. For testimony given in depositions, the designating party or non-party may
                    identify any disclosure or discovery material on the record, before the close of
                    the deposition, as protected testimony. In addition, any party, regardless of
                    their role in sponsoring, offering, or giving deposition testimony, or a non-
                    party that sponsors, offers, or gives deposition testimony has up to thirty (30)
                    days after the receipt of the written transcript to identify specific portions of
                    the testimony as to which “CONFIDENTIAL” protection is sought. The
                    entire transcript of any deposition will be treated as if designated
                    “CONFIDENTIAL” until this thirty (30) day period has elapsed.
                 e. The court reporter must affix on each page containing protected material the
                    legend “CONFIDENTIAL” as instructed by the party or non-party offering or
                    sponsoring the witness or presenting the testimony.
                 f. For information produced in some form other than documentary and for any
                    other tangible items, that the producing party or non-party affix in a prominent
                    place on the exterior of the container or containers in which the information is
                    stored the legend “CONFIDENTIAL.” If only a portion or portions of the
                    information warrants protection, the producing party or non-party, to the
                    extent practicable, shall identify the protected portion(s).

           2.    The Confidential Information disclosed will be held and used by the person
                 receiving such information solely for use in connection with the action.

           3.    In the event a party challenges another party’s designation of confidentiality,
                 counsel shall make a good faith effort to resolve the dispute, and in the absence of
                 a resolution, the challenging party may seek resolution by the Court. Nothing in
                 this Protective Order constitutes an admission by any party that Confidential
                 Information disclosed in this case is relevant or admissible. Each party reserves
                 the right to object to the use or admissibility of the Confidential Information.

           4.    Documents designated as “CONFIDENTIAL” shall not be disclosed to any
                 person, except:

                 a. Outside counsel and relevant in-house counsel for the Parties, as well as
                    employees of such outside counsel or in-house counsel to whom it is
                    reasonably necessary to disclose the information for the prosecution or
                    defense of this litigation;


                                                  2
667568.1
           Case 1:18-cv-05480-LAP-KHP Document 65 Filed 03/31/21 Page 3 of 7




                 b. Attorneys representing an insurer or indemnitor of any defendant, including
                    the insurer’s or indemnitor’s legal team;
                 c. Consultants or experts assisting in the prosecution or defense of the matter, to
                    the extent deemed necessary by counsel;
                 d. The Court (including the mediator, other person having access to any
                    Confidential Information by virtue of his or her position with the Court, or a
                    court of competent jurisdiction in a proceeding by a party or non-party in
                    connection with this action (e.g., in connection with a subpoena or similar
                    discovery request made to obtain discovery material for use in this action),
                    provided that the disclosing party submits the same under seal);
                 e. Court reporters and their staff engaged for depositions;
                 f. Professional jury or trial consultants, mock jurors, and persons or entities that
                    provide litigation support services (e.g., photocopying, videotaping,
                    transcribing, translating, preparing exhibits or demonstrations, and organizing,
                    storing, or retrieving data in any form or medium) and their employees and
                    subcontractors to whom disclosure is reasonably necessary for this Action and
                    who have signed an agreement to be bound by this Order in the form attached
                    hereto;
                 g. The author or recipient of a document containing the information or a
                    custodian or other person who otherwise possessed or knew the information;
                    and
                 h. During their depositions, witnesses, and attorneys for witnesses, in the action
                    to whom disclosure is reasonably necessary provided: (1) the deposing party
                    requests that the witness sign an agreement to be bound by this Order in the
                    form attached hereto; and (2) the witness will not be permitted to keep any
                    Confidential Information, unless otherwise agreed by the designating party or
                    non-party or ordered by the Court. Pages of transcribed deposition testimony
                    or exhibits to depositions that reveal Confidential Information may be
                    separately bound by the court reporter and may not be disclosed to anyone
                    except as permitted under this Stipulated Protective Order.
                 i. Any person expressly named and agreed to in writing by the Producing Party
                    or by Order of the Court.

           5.    Counsel for any party may designate any document or information, in whole or in
                 part, as attorney eyes only (“Attorneys Eyes Only Information”) if counsel
                 determines, in good faith, that such designation is necessary. Information and
                 documents designated by a party as attorney eyes only will be stamped
                 “ATTORNEY EYES ONLY.” All documents designated as “ATTORNEY EYES
                 ONLY” shall not be disclosed to any person, except the persons identified in
                 subparagraphs a., d., e., g. and i. of ¶4 herein.

           6.    Prior to disclosing or displaying the Confidential Information to any person
                 identified in subparagraphs a.-c., f., g., & i. of ¶4 herein, counsel must:


                                                  3
667568.1
           Case 1:18-cv-05480-LAP-KHP Document 65 Filed 03/31/21 Page 4 of 7




                 a. Inform the person of the confidential nature of the information or documents;
                 b. Inform the person that this Court has enjoined the use of the information or
                    documents by him/her for any purpose other than this litigation and has
                    enjoined the disclosure of the information or documents to any other person;
                    and
                 c. Require each such person to sign an agreement to be bound by this Order in
                    the form attached hereto.

           7.    The disclosure of a document or information without designating it as
                 “CONFIDENTIAL” or “ATTORNEY EYES ONLY” shall not constitute a
                 waiver of the right to designate such document or information as Confidential
                 Information or Attorneys Eyes Only Information. If so designated, the document
                 or information shall thenceforth be treated as Confidential Information subject to
                 all the terms of this Stipulation and Order.

           8.    Any Personally Identifying Information (“PII”) (e.g., social security numbers,
                 financial account numbers, passwords, and information that may be used for
                 identity theft) exchanged in discovery shall be maintained by the receiving party
                 in a manner that is secure and confidential and shared only with authorized
                 individuals in a secure manner. The producing party may specify the minimal
                 level of protection expected in the storage and transfer of its information. In the
                 event the party who received PII experiences a data breach, it shall immediately
                 notify the producing party of same and cooperate with the producing party to
                 address and remedy the breach. Nothing herein shall preclude the producing party
                 from asserting legal claims or constitute a waiver of legal rights and defenses in
                 the event of litigation arising out of the receiving party’s failure to appropriately
                 protect PII from unauthorized disclosure.

           9.    Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
                 product protected documents or communications, electronically stored
                 information (“ESI”) or information, whether inadvertent or otherwise, shall not
                 constitute a waiver of the privilege or protection from discovery in this case or in
                 any other federal or state proceeding. This Order shall be interpreted to provide
                 the maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
                 contained herein is intended to or shall serve to limit a party’s right to conduct a
                 review of documents, ESI or information (including metadata) for relevance,
                 responsiveness and/or segregation of privileged and/or protected information
                 before production.

           10.   Notwithstanding the designation of information as “CONFIDENTIAL” or
                 “ATTORNEY EYES ONLY” in discovery, there is no presumption that such
                 information shall be filed with the Court under seal. The parties shall follow the
                 Court’s procedures with respect to filing under seal.



                                                   4
667568.1
           Case 1:18-cv-05480-LAP-KHP Document 65 Filed 03/31/21 Page 5 of 7




           11.   At the conclusion of litigation, Confidential Information and any copies thereof
                 shall be promptly (and in no event later than 30 days after entry of final judgment
                 no longer subject to further appeal) returned to the producing party or certified as
                 destroyed, except that the parties’ counsel shall be permitted to retain their
                 working files on the condition that those files will remain protected.

           12.   Prior to the use of Confidential Information at a hearing to be held in open court,
                 counsel who desires to use such Confidential Information shall take reasonable
                 steps to afford counsel for the designating party a reasonable opportunity to object
                 to the disclosure in open court of Confidential Information.

           13.   Nothing herein shall preclude the parties from disclosing material designated to
                 be Confidential Information or Attorney Eyes Only Information if otherwise
                 required by law or pursuant to a valid subpoena.

           14.   No information that is in the public domain or which is already known by the
                 receiving party through proper means or which is or becomes available to a party
                 from a source other than the party asserting confidentiality, rightfully in
                 possession of such information on a non-confidential basis, shall be deemed or
                 considered to be confidential under this Order.




                                                  5
667568.1
Case 1:18-cv-05480-LAP-KHP Document 65 Filed 03/31/21 Page 6 of 7




     03/31/2021
           Case 1:18-cv-05480-LAP-KHP Document 65 Filed 03/31/21 Page 7 of 7




                                          Agreement

       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled “CONFIDENTIAL” are confidential
by Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than this
litigation.

DATED:

___________________________
Signed in the presence of:

___________________________
(Attorney)




667568.1
